Citation Nr: 1413828	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  92-18 876	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a post operative deviated nasal septum, currently evaluated as 50 percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches, residuals of traumatic head injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that, in part, dismissed the claim of entitlement to TDIU; denied the claim of entitlement to an increased rating for a post operative deviated nasal septum, currently evaluated as 50 percent disabling; and partially granted the claim of entitlement to an initial rating in excess of 30 percent for headaches, residuals of traumatic head injury.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




